Title: To Benjamin Franklin from William Vernon, Sr., 3 April 1779
From: Vernon, William, Sr.
To: Franklin, Benjamin


Sir
Boston 3d. April 1779
Permit me Sir. to duplicate my Letter of the 7th. Decr. last, by the Continental Frigate, Alliance Capt. Landais, who Sail’d from hence the 14th Jany. being appointed by the Honable Congress, to carry over the Marquis de la Fayette, who I hope you have long since had the Pleasure of seeing?
Inclosed is a second Letter from Govr. Greene. I made him a Visit, not long since, at his Seat at Warwick, where I had the pleasure of seeing, your Sister Mrs Mecom, in perfect health, gay as the Young Ladies, with whom she was incircled. The air, situation diet, and every thing that is agreeable, is to be found at Govr. Greenes Seat? Can you wonder Sir that old Age is renued & Health abounds, I began to feel my self at Twenty five, until disappointed upon mounting my Horse, perceived the want of a horse block.
The good Family wish to Eat hasty Pudding with you at Warwick?
I am with perfect esteem Your Excellency, Most devoted Hble Servt.
Wm Vernon
His Excellency Benjamin Franklin Esqr.
 
Notation: Vernon Wm. 7 Xbre. 1778.
